 



EXHIBIT 10.15
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT
     THIS PARTICIPATION AGREEMENT (the “Participation Agreement”) is entered
into as of this 1st day of September, 2005 by and between Community First Bank &
Trust (the “Employer”), and Carl Campbell, an executive of the Employer (the
“Participant”).
RECITALS:
     WHEREAS, the Employer has adopted the (“Plan”) effective as August 16,
2005, and the Administrator has determined that the Participant shall be
eligible to participate in the Plan on the terms and conditions set forth in
this Participation Agreement and the Plan.
     NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:
1. Definitions. Except as otherwise provided, or unless the context otherwise
requires, the terms used in this Participation Agreement shall have the same
meanings as set forth in the Plan.
2. Plan. Plan means the Community First Bank & Trust Supplemental Executive
Retirement Plan, as the same may be altered or supplemented in any validly
executed Participation Agreement.
3. Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein, and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.
4. Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be September 1, 2005 (the “Participation Date”).
5. Normal Retirement Age. The Participant’s Normal Retirement Age for purposes
of the Plan and this Participation Agreement is age sixty-five (65).
6. Year of Service. Participant shall be credited with one (1) year of service
for each calendar year a Participant is employed by the Employer, whether such
service began before or after the Participation Date.
7. Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under this Plan and Participation Agreement, it is
expressly understood and agreed that the Participants and Beneficiaries shall
not have any right with respect to, or claim against, such assets nor shall any
such purchase be construed to create a trust of any kind or a fiduciary
relationship between the Employer and the Participants, their Beneficiaries, or
any other person. Any such assets shall be and remain a part of the general,
unpledged, unrestricted assets of the Employer, subject to the claims of its
general creditors. It is the express intention of the parties hereto that this
arrangement shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Participant shall be required to look to the provisions of the Plan
and to the Employer itself for enforcement of any and all benefits due under
this Participation Agreement, and, to the extent the Participant acquires a
right to receive payment under the Plan and this Participation Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Employer. The Employer shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under the Plan and this
Participation Agreement.

 



--------------------------------------------------------------------------------



 



8.   Provisions Related to SERP Benefit.

  (a)   SERP Benefit. The SERP Benefit for the Participant shall be an annual
benefit of twenty-five percent (25%) of Participant’s average final base salary
over the immediately preceding full 24 calendar months prior to termination of
employment (upon Normal Retirement, Early Retirement or other termination of
employment, other than termination for cause, pursuant to which benefits are
payable hereunder). Participant’s base salary calculation shall be provided by
Employer’s payroll department.     (b)   Normal Retirement Vesting. Participant
shall vest in their SERP Benefit based on the following schedule:

          Participant’s   Percentage (%) vested in Years of Service  
Participant’s SERP Benefit  
1-3
    0 %
4
    20 %
5
    40 %
6
    60 %
7
    80 %
8
    100 %

  (c)   Change of Control. A Participant shall be one-hundred percent (100%)
vested in their SERP Benefit upon a Change of Control, as provided for herein.
Upon Change of Control, the payment of Participant’s SERP Benefit determined
hereunder, shall not be distributed to Participant or their Beneficiary until
the Participant’s employment with the Employer terminates. Upon Participant’s
termination after a Change of Control (other than by Normal Retirement or Early
Retirement), the present value (as of the date of termination and using the
discount rate specified in Code Section 1274 in effect for the period of
termination of the Participant’s aggregate SERP Benefit shall be paid out in a
lump sum distribution to Participant, or their Beneficiary, as soon as
administratively feasible.     (d)   Form of SERP Benefit Payment. Subject to
the restrictions of Section 4.3 of the Plan, the annual SERP Benefit shall be
paid each year in equal monthly installments as of the first day of each
calendar month and shall be paid for ten (10) years following the Participant’s
Normal Retirement.     (e)   Post Retirement Death Benefit. Participant’s SERP
Benefit shall be payable for ten (10) years. In the event that the Participant
dies during the ten (10) year SERP Benefit distribution period, Participant’s
Beneficiary, as designated pursuant to this Participation Agreement, will
receive the present value of the remaining SERP Benefit distributions in a lump
sum.     (f)   Pre-Retirement Death Benefit Distribution. In the event of
Participant’s death prior to Normal Retirement, such Participant’s
Beneficiary(ies) shall be entitled to a Pre-Retirement Death Benefit equal to
the present value (calculated as described in 8(d)) of the aggregate SERP
Benefit payments, irrespective of any vesting provisions herein. This
Pre-Retirement Death Benefit shall be distributed to Participant’s
Beneficiary(ies) in a lump sum amount as soon as administratively feasible upon
Employer notification.     (g)   Disability. A Participant shall be one-hundred
percent (100%) vested in their Accrued SERP Benefit upon Disability, as provided
for herein. For purposes of this Plan, a Participant shall be considered
disabled if the Participant is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less

 



--------------------------------------------------------------------------------



 



      than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
participant’s employer, or as defined by law.     (h)   Non-Compete Agreement.
Notwithstanding anything contrary contained herein, Participant acknowledges and
agrees with the Employer that Participant’s services to the Employer are unique
in nature and that the Employer would be irreparably damaged if Participant were
to provide similar services to any person or entity competing with the Employer.
Participant accordingly covenants and agrees that for a period commencing on the
date of this Agreement and ending one (1) year after he or she ceases to be
employed by the Employer, Participant will not directly or indirectly own,
operate, manage, control, participate in, consult with, render for service, be
employed by or assist in any way any entity within thirty (30) miles of any
Employer affiliated office which is competitive with the Employer. For purposes
hereof, an entity shall be considered to be “competing with” or “competitive
with” the Employer if its core business is in the banking and/or financial
services industry. In the event of Participant’s violation of this non-compete
agreement, Employee shall immediately forfeit all benefits associated with
Participant’s participation in this Agreement back to the Employer.

9.   General Provisions

  (a)   No Assignment.         No benefit under the Participation Agreement
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any such action shall be void
for all purposes of the Participation Agreement. No benefit shall in any manner
be subject to the debts, contracts, liabilities, engagements, or torts of any
person, nor shall it be subject to attachments or other legal process for or
against any person, except to such extent as may be required by law.     (b)  
Headings.         The headings contained in the Participation Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge, or describe the scope or intent of this Plan nor in any way
shall they affect this Participation Agreement or the construction of any
provision thereof.     (c)   Terms.         Capitalized terms shall have
meanings as defined herein. Singular nouns shall be read as plural, masculine
pronouns shall be read as feminine, and vice versa, as appropriate.     (d)  
Successors.         This Participation Agreement shall be binding upon each of
the parties and shall also be binding upon their respective successors and the
Employer’s assigns.     (e)   Amendments.         This Participant Agreement may
not be modified or amended except by a duly executed instrument in writing
signed by the Employer and the Participant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Participation
Agreement to be executed as of the day first above written.

                      PARTICIPANT:       COMMUNITY FIRST BANK & TRUST:
 
                    Carl Campbell       By:                          
 
                   
 
          Title:                           Signature of Participant            
   
 
                    ATTESTED:       ATTESTED:    
 
                   
By:
          By:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



LIST OF COLLATERAL DOCUMENTS
EXHIBIT A
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT B
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
BENEFICIARY DESIGNATION

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
BENEFICIARY DESIGNATION
     In the event of the Participant’s death, any benefits to which the
Participant may be entitled shall be paid to the Beneficiary designated below.
This Beneficiary Designation shall be subject to the terms and conditions set
forth in the Plan and shall supersede all prior Beneficiary Designations made by
the Participant. This Beneficiary Designation shall be attached to and become
part of that certain Participation Agreement, dated as of                     1,
2005, between the Employer and the Participant.
     Primary Beneficiary:
                                                             
                                      
     Secondary Beneficiary:                      
                                                                               
     IN WITNESS WHEREOF, the Participant has executed this Beneficiary
Designation as of the date indicated.

                            Signature    
 
                Carl Campbell                   Printed Name of Participant    
 
           
 
  Dated:        
 
     
 
   

 